Citation Nr: 1244430	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  02-15 302	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for the residuals of shrapnel wound to the jaw and mouth.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to higher ratings for a bilateral hearing loss disability, rated noncompensable before July 11, 2007, 10 percent before September 30, 2009, and 30 percent from September 30, 2009. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL
Veteran and J.G.
ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 




INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the Appellant, served on active duty from December 1948 to September 1957, which included service in the Korean conflict.

These matters are before the Board of Veterans' Appeals (Board) on appeal of  rating decisions in July 2001, in January 2006, and in May 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In October 2007, the Board remanded the claim of service connection for a low back disorder and the claim for increased for a bilateral hearing loss disability.

In a statement in November 2011, the Veteran raised the claims of earlier effective dates for his service-connected disabilities, which are referred to the RO for appropriate action. 


FINDING OF FACT

In signed statements in November 2011, in February 2012, and in August 2012, before the Board promulgated a decision on the claims on appeal, the Veteran withdrew the appeal on the claims of service connection for the residuals of shrapnel wound to the jaw and mouth and for a low back disability and the claim for increase for a bilateral hearing loss disability. 




CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal on the claim of service connection for the residuals of shrapnel wounds of the jaw and mouth have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012). 

2.  The criteria for the withdrawal of the substantive appeal on the claim of service connection for a low back disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

3.  The criteria for the withdrawal of the substantive Appeal on the claim for increase for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In signed statements dated in November 2011, February 2012, and August 2012, before the Board promulgated a decision on the claims, the Veteran withdrew the claims on appeal. 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Appellant.  38 C.F.R. § 20.204.  As the Veteran has expressly withdrawn the appeal and as there remains no allegation of error of fact or of law, the Board does not have jurisdiction to review the appeal. 38 U.S.C.A. §  7105(d).  

(The Order follows on the next page.).








ORDER

The appeal of the claim of service connection for residuals of shrapnel wound to the jaw and mouth is dismissed. 

The appeal of the claim of service connection for a low back disability is dismissed.

The appeal of the claim for increase for a bilateral hearing loss disability, rated noncompensable before July 11, 2007, 10 percent before September 30, 2009, and 30 percent from September 30, 2009, is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


